Citation Nr: 1602707	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  05-32 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increased ratings for service-connected right shoulder disability, rated as 10 percent disabling prior to March 30, 2004, and from May 1, 2004 to October 31, 2007, rated as 20 percent disabling from November 1, 2007, to January 17, 2008, and from March 1, 2008, to August 11, 2008, again rated as 10 percent disabling from August 12, 2008, to October 24, 2014, again rated as 20 percent disabling since October 25, 2014 to April 13, 2015, and again as 20 percent disabling since June 1, 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, assigned a temporary 100 percent convalescent rating for the Veteran's right shoulder disability effective March 30, 2004, and then continued a 10 percent disability rating affective May 1, 2004.  The Veteran's has variously been assigned 100 percent convalescent ratings and 10 and 20 percent rating for the service-connected right shoulder disability throughout the appeal, as noted in prior remands.

In April 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board that is unavailable to participate in a decision on the appeal.  In December 2015, the Veteran declined to appear at a new hearing before a different VLJ and requested that his appeal be decided on the evidence of record.  A transcript of the April 2008 hearing is of record.

The Board previously remanded the claim on appeal for further development in June 2008, May 2012, and August 2013.  Since the August 2013 remand, the Agency of Original Jurisdiction (AOJ) increased the right shoulder disability rating to 20 percent, effective October 25, 2014, and assigned a 100 percent convalescent rating, from April 14, 2015 to May 30, 2015, in February and June 2015 rating decisions.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

REMAND

Medical evidence of record shows that the Veteran underwent right shoulder arthroscopic surgery in April 2015, after his most recent VA examination of the shoulder was conducted in October 2014.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, during the October 2014 VA examination, the examiner noted that the Veteran reported flare-ups of right shoulder disability but concluded that she could not make a required determination of whether pain, weakness, fatigability, or incoordination additionally limited the Veteran's functional ability during flare-ups without resorting to mere speculation.  Cf. Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).  The examiner insinuated that this determination could not be made without examination of the Veteran during flares.  This is contrary to applicable case law, and laws and regulations.  Id., see also Layno v. Brown, 6 Vet. App. 465 (1994).  A new VA examination is required.  38 C.F.R. § 4.2 (2015).

The medical evidence additionally shows that following his April 2015 surgery, the Veteran underwent rehabilitative treatment for the right shoulder on a fee basis at Orlando Care Management Center and the Rehabilitation Institute at Florida Hospital Waterman.  Treatment records from these providers have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015).  

Accordingly, this claim is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain the Veteran's private treatment records pertaining to right shoulder rehabilitation from Orlando Care Management Center and the Rehabilitation Institute at Florida Hospital Waterman.

2.  Then, schedule the Veteran for a VA examination of the right shoulder.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should:

a)  Report the Veteran's ranges of right shoulder motion in degrees.

b)  Express, in terms of the degree of additional range-of-motion loss, limitation of function due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  

To the extent possible, please also opine as to the amount of additional loss range-of-motion that would have been present during August 2008 and July 2012 VA examinations. 

These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine whether the Veteran has any favorable or unfavorable ankylosis of the right shoulder. 

d)  Determine whether there is other impairment of the humerus, (i.e., loss of head, nonunion, fibrous union, malunion, recurrent dislocation) or of the clavicle or scapula (i.e., dislocation, nonunion, malunion) of the right arm.

The examiner must provide reasons for all opinions.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


